department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list set ef rasty legend taxpayer a ira x individual c financial_institution g amount b date date dear this is in response to your letter dated a letter dated note from you dated behalf by your authorized representative and your letter dated you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code as supplemented by a submitted on your in which the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that his failure to accomplish a rollover of amount b distributed from ira x within the 60-day period prescribed by sec_408 was due to misleading information provided by individual c an employee of financial_institution g taxpayer a also represents that amount b has not been used for any other purpose page of on date taxpayer a concerned over the recent drop in value of ira x contacted financial_institution g the holder of ira x where he was incorrectly advised by individual c an employee of financial_institution g that taxpayer a would have days in which to roll over any funds withdrawn from ira x into an eligible ira without suffering tax consequences taxpayer a withdrew amount b from ira x on date amount b was deposited into taxpayer a’s checking account on date when taxpayer a attempted to roll over amount b within the 90-day period that he understood he was allowed he was advised that the rollover was no longer possible because the 60-day rollover period had expired documentation from financial_institution g includes an acknowledgement that individual c’s advice to taxpayer a was misleading and an apology for any confusion that advice may have caused based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement - with respect to the distribution of amount b sec_408 of the cade provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner _ provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section ' page of d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount b was caused by misleading information provided to him by individual c an employee of financial_institution g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount b from ira x taxpayer a issuance of this ruling letter to contribute amount b all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_408 of the code is granted a period of days from the into a rollover ira provided no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id yat please address all correspondence to se t ep ra t4 sincerely yours le employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
